Exhibit 10.24

DUSKA THERAPEUTICS, INC.

AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT




THIS AMENDMENT (the “Amendment") TO THE NON-QUALIFIED STOCK OPTION AGREEMENT
(the "Original Agreement") dated as of the 26th day of September, 2007 by and
between Duska Therapeutics, Inc., a Nevada corporation (the "Company"), and
James S. Kuo ("Optionee") is effective as of the 10th day of November, 2008.




RECITAL




1. Pursuant to the 2004 Equity Incentive Plan (the "Plan") of the Company, the
Optionee was issued a non-qualified stock option (the "Option") to purchase
1,124,150 shares of Common Stock of the Company at a price of $1 per share upon
the terms and conditions set forth in the Agreement.




2. In order to reduce the number of the Company's issued and outstanding
options, the Optionee has agreed to terminate the Agreement and have the Company
cancel the Option.




AGREEMENT




NOW, THEREFORE, in consideration of the promises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:




1. The Agreement and the Option granted pursuant to the Agreement are hereby
terminated.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.







 

DUSKA THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Amir Pelleg, Ph.D.

 

 

Name: Amir Pelleg, Ph. D.

 

 

Title: President

 

 

 

 

OPTIONEE

 

 

 

 

By:

/s/ James Kuo

 

 

Dr. James Kuo

 

 

1050 Scorlati Place

 

 

La Jolla, CA 92037





